Opinion filed September 6, 2007















 








 




Opinion filed September 6, 2007
 
 
 
 
 
 
                                                                        In The
                                                                              
    Eleventh Court of Appeals
                                                                 ____________
 
                                                          No. 11-07-00238-CV 
                                                    __________
 
                                   ALBERT
C. SNEEDEN, Appellant
 
                                                             V.
 
                BARRY
G. PORTER AND SUZANNE PORTER, Appellees
 

 
                                          On
Appeal from the 29th District Court
 
                                                       Palo
  Pinto County, Texas
 
                                                  Trial
Court Cause No. C41743
 

 
                                            M
E M O R A N D U M     O P I N I O N
Barry G. Porter and Suzanne Porter sued Albert C.
Sneeden for damages as a result of Sneeden=s
failure to perform under a contract.  The
trial court signed its nunc pro tunc default judgment on April 18, 2007.  Albert C. Sneeden timely filed a motion for
new trial that was denied in a written order signed on July 10, 2007.  Sneeden then filed a notice of appeal on
August 7, 2007. We dismiss the appeal.




Tex. R.
App. P. 26.1(a) provides that, when a motion for new trial has been
timely filed, the notice of appeal must be filed within ninety days after the
date the judgment was signed in order to perfect an appeal.  Sneeden filed his notice of appeal 111 days
after the date the judgment was signed.
When the clerk=s
record was received in this court, the clerk of this court wrote the parties
advising them that it appeared an appeal had not been timely perfected and
directing Sneeden to respond within ten days showing grounds for continuing the
appeal.
In response to our August 14 letter, Sneeden filed
a motion for extension of time in which to file his notice of appeal on August
24, 2007.  Sneeden contends that he
calculated the due date for perfecting his appeal from the date the motion for
new trial was overruled. 
Pursuant to Tex.
R. App. P. 26.3, both the notice of appeal and the motion for extension
of time are due to be filed within fifteen days of the original due date under
Rule 26.1(a).  In Verburgt v. Dorner,
959 S.W.2d 615 (Tex. 1997), the supreme court Aimplied@ that a motion for extension of time
had been filed when the actual document that perfected the appeal was filed
within the additional fifteen days provided by Rule 26.3 and the appellant
established that he had acted in Agood
faith.@  In the present case, the notice of appeal was
filed outside of the additional fifteen-day limit.
The motion for extension of time is overruled, and
the appeal is dismissed for want of jurisdiction.
 
PER CURIAM
 
September 6, 2007
Panel
consists of:  Wright, C.J.,
McCall,
J., and Strange, J.